IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

SHANNON WALLS,                         NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-3848

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed December 22, 2015.

Petition for Belated Appeal -- Original Jurisdiction.

Shannon Walls, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition seeking a belated appeal of the judgment and sentence rendered on

or about April 27, 2015, in Clay County Circuit Court case number 2014-CF-001781,

is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the
clerk of the lower tribunal for treatment as a notice of appeal. If petitioner qualifies for

the appointment of counsel at public expense, the lower tribunal is directed to appoint

counsel to represent her in the appeal authorized by this opinion.

ROWE, OSTERHAUS, and WINOKUR, JJ., CONCUR.




                                             2